 OLIVE GARDEN 5Darden Restaurants, Inc., d/b/a the Olive Garden and Kelly Sondeno. Case 27ŒCAŒ14737 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On December 9, 1997, Administrative Law Judge Al-bert A. Metz issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Darden Restaurants, Inc., d/b/a the Olive Garden, Billings, Mon-tana, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified below.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In the absence of exceptions, we adopt the judge™s determination that Koch™s instructions to supervisors to investigate and report union activity did not violate the Act. 2 The Respondent has excepted, inter alia, to the portion of the judge™s recommended Order directing the Respondent to post copies of the notice at its Utah and Idaho restaurants, as well as at its Billings, Montana restaurant.  We find that the General Counsel has not pro-duced sufficient evidence to show that the unfair labor practices at the Billings facility were part of an established company policy or that employees at others of the Respondent's facilities were likely to become aware of them.  Consequently, we find it unnecessary to require the Respondent to post notices of its compliance with the Board™s Order at any facility other than its Billings restaurant.  Control Services, 314 NLRB 421, 421Œ422 (1994).  Compare Beverly Enterprises, 310 NLRB 222 (1993), enf. denied in relevant part 17 F.3d 580 (2d Cir. 1994) (corporatewide posting required where broad pattern of violations directed by central management); Albertson's Inc., 307 NLRB 787, 788Œ889 (1992), enf. denied 8 F.3d 20 (5th Cir. 1993) (where similar violations occurred during contemporaneous organizing drive of union at two stores, posting of notice covering all violations ordered at both stores given likelihood of employee awareness of all violations); Postal Service, 303 NLRB 463 (1991), enfd. 969 F.2d 1064 (D.C. Cir. 1992) (employerwide posting ordered in case finding unlawful policy en-forced at one location because it was demonstrably an employerwide policy).  We shall also modify the judge™s recommended Order to con-form with the violations found. Member Hurtgen agrees that the Respondent's obligation to post a notice should be limited to its Billings restaurant.  He agrees that the cases cited above are distinguishable.  Accordingly, he does not pass on the propriety of the order in those cases. 1. Substitute the following for paragraph 1(b): ﬁ(b) Threatening employees that it was the Respon-dent™s policy not to tolerate union activity in any of its restaurants and that the Respondent will close any restau-rant and fire all employees where union activity occurs.ﬂ 2. Delete paragraph 1(c) and reletter the subsequent paragraph. 3. Substitute the following for paragraph 2(a): ﬁ(a) Within 14 days after service by the Region, post at its restaurant in Billings, Montana copies of the attached notice marked ‚Appendix.™3  Copies of the notice, on forms provided by the Regional Director for Region 27, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since March 24, 1996.  Excel Corp., 325 NLRB 17 (1997).ﬂ 4. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT interrogate our employees about their union activities.  3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 327 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6WE WILL NOT threaten employees that we will not 
tolerate any union activity and that we will close any 
restaurant and fire all the 
employees where union activity 
occurs. WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 DARDEN RESTAURANTS, INC. D/B/A THE OLIVE 
GARDEN 
 Andrea Kemp Floyd, Esq.,
 for the General Counsel. 
Keith A. Warren, Esq.,
 for the Respondent. 
DECISION Introduction ALBERT A. METZ, Administrative Law Judge.
 This case 
was heard at Billings, Montana, on August 8, 1997.
1 Kelly 
Sondeno, an individual, has char
ged that Darden Restaurants, 
Inc., d/b/a the Olive Garden 
(Respondent) violated Section 
8(a)(1) of the National Labor Relations Act (the Act). 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel and the Respondent, I make the 
following findings of fact. The Respondent admits that it is an 

employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
I. BACKGROUND 
The Respondent operates restau
rants throughout the country. 
One of Respondent™s divisions operates a restaurant in Billings, 

Montana, one in Boise, Idaho, a
nd five in Utah. At the relevant 
time this division was headed by
 Director of Operations John 
Koch. The Billings restaurant 
supervisory hierarchy consisted 
of General Manager Myron Mant
he and Assistant Managers 
Jim Anderson, John Beckner, Vi
cki Damson, and Kathy Ywras. 
II. MARCH 24 MANAGERS™ MEETINGS 
On March 24 Koch held a managers™ meeting at the Billings 
location. All managers except Ywr
as were in attendance. Ac-
cording to Koch he had a checklist of items that he went over 
during the meeting. One topic of discussion concerned unions. 
Koch told the managers that the AFLŒCIO was commencing a 
nationwide organizational drive th
at might include restaurants. 
It was brought to Koch™s attention that Billings employee Kelly 
Sondeno was an active union supporter for the Hotel and Res-
taurant Employees Union during an organizational campaign at 
a Holiday Inn where she also worked. Koch told the managers 
he would be interested in knowing the level of union activity in 
Billings. He also cautioned them against discussing the matter 
with Sondeno. Koch remembered a manager asking if the res-
taurant would close if a union 
organized the employees. Koch 
testified he told the managers it would not. 
Assistant Manager Jim Anderson testified Koch told the 
group that he would close the restaurant if it was organized by a 
union. Koch said they should investigate any union activity in 
the restaurant and report anything they learned to General Man-
ager Manthe. Anderson denied that Koch had said not to speak 
to anybody else about union activity. 
                                                          
 1 All dates refer to 1996 unless otherwise stated. 
Assistant Manager John Beckner 
recalled Koch asked if the 
managers knew of anyone involved with a union and they told 

him about Sondeno™s union activities. He recalled that Koch 
was ﬁdumbfoundedﬂ to learn 
of Sondeno™s union activism. 
Koch said that they needed to know if there was any chance of 
a union coming in the restaurant. Beckner testified the manag-
ers were instructed by Koch to report any findings to Manthe. 
Beckner testified he asked what 
the management would do if a 
union came into the restaurant. Koch replied that before they 

would let a union come in they would close the store. The two 
remaining managers in attendance at the meeting, Manthe and 
Damson, did not testify at the hearing. 
III. MANAGERS™ CONVERSATIONS WITH SONDENO 
A. Anderson On March 24, shortly after the 
managers™ meeting, Anderson 
had a conversation with Sondeno
. According to Sondeno, An-
derson asked her if she still had anything to do with unions in 
Billings. She told him she was participating in a get out the vote 
campaign and a minimum wage proposal. Anderson said that in 
the managers™ meeting they had been told that the AFLŒCIO™s 
John Sweeney had an election year campaign to do more 
organizing. Anderson said that 
it was the Respondent™s policy not to tolerate any type of union activity in any of their restau-

rants. Anderson added that if a re
staurant were organized or had 
the threat of being organized, th
ey would close it down and fire 
the employees. He told Sondeno he did not want to lose his job. 
Anderson testified that he as
ked Sondeno if she was still ac-
tive in organizing at the Holiday Inn. He also asked her if Koch 
could close down the restaurant in the event of union organiz-
ing. Sondeno told him that he 
could not. Considering the de-
meanor of the witnesses and the greater detail of Sondeno™s testimony, I credit her recollection of what was said in the con-
versation. 
B. Beckner 
Later on March 24 Beckner had a conversation with Son-
deno. Beckner inquired if Sondeno was still active in organiz-
ing at the Holiday Inn. She told him she was not but was work-
ing on a get out the vote campai
gn and minimum wage matters 
on behalf of unions. According 
to Sondeno, Beckner asked her 
if she thought there were any other of the Respondent's em-
ployees involved with union activity. She told him she did not 
think so. Where there are discrepancies between Beckner and 
Sondeno as to what was said during this conversation, I credit 
Sondeno on demeanor grounds. 
C. Discharge of Managers 
A few days after the above conversations, Sondeno was in 
Manthe™s office discussing an unrelated matter. At the meet-
ing™s conclusion she mentioned 
being interrogated by Anderson 
and Beckner concerning her union activity
. On April 4 Koch 
and Manthe met separately with Anderson and Beckner. Koch 
discharged both of them, allege
dly for insubordination because 
they had not followed his orders
 to refrain from questioning 
Sondeno about her union activities. 
In his meeting with Koch, Anderson admitted questioning 
Sondeno but denied threatening closure of the restaurant. As 
part of his Montana unemploy
ment claim, Anderson filed a 
statement which contained a reference to the restaurant closing 
allegation. Anderson denied that 
he told an employee that Gen-
eral Mills (apparently Respondent™s parent company) would 
 OLIVE GARDEN 7close the restaurant if it were organized by a union. ﬁI had no 
reason to tell this employee th
at General Mills would close 
down the restaurant because we 
were told during the meeting 
that General Mills would always 
remain open during a threat of 
union organization.ﬂ (R. Exh. 1.) 
Considering the demeanor of 
the witnesses, Anderson™s confused testimonial explanation of 
his unemployment declaration, and the record as a whole, I do 

not credit Anderson™s unemploymen
t statement as being accu-
rate. Koch also testified that
 both Beckner and Anderson admit-
ted that he had said in the Ma
rch 24 meeting they were not to 
question Sondeno concerning uni
on activity. Neither Anderson 
nor Beckner conceded that Koch instructed them not to ques-
tion employees. Beckner reiterated 
to Koch that he had merely told the managers to investigate union activity and report the 
results to Manthe. Manthe, who was present during both the 
Anderson and Beckner discharge 
interviews, did not testify. 
IV. ANALYSIS 
A. Threat to Close 
In deciding whether Koch threatened to close the restaurant, 
I find the demeanors of Anderson and Beckner were more per-
suasive than Koch™s I have already found above that shortly 
after the meeting Anderson conveyed the closure threat to Son-
deno. In addition, Koch was not 
corroborated in his denial by 
other of Respondent™s managers. Neither Manthe nor Damson, 
both of whom were present at the March 24 meeting, were 
called by the Respondent to testify as to what Koch said. Their 
absence was not explained. Unde
r the adverse inference rule 
when a party has relevant evidence within its control which is 
not produced, that failure may give rise to an inference that the 
evidence is unfavorable to the party. 
Auto Workers v. NLRB
, 459 F.2d 1329 (D.C. Cir. 1972). Such an inference is appropri-
ate in this case. I find that had Manthe and Damson testified 
their testimony would have been c
ontrary to Koch™s denial that 
he threatened to close the Billings restaurant. 
International Automated Machines
, 285 NLRB 1122Œ1123 (1987). Consider-
ing the demeanor of the witnesses, the weight of the evidence 
and the adverse inference, I find that Koch did threaten that if a 
union came into a restaurant th
e Respondent would close that location. 
B. Instructions to Investigate Union Activity 
The Government alleges that the Respondent violated the 
Act when Koch instructed managers to investigate and report 
union activity. No witness testified that more was said in this 
regard. The managers did unlaw
fully implement those instruc-
tions by interrogating Sondeno and a remedy is provided below 
for that action. However, an employer is not precluded from 
gaining knowledge of union activity 
at its business. I find that 
Koch™s general instructions to
 supervisors concerning investi-
gation of union activity did not violate the Act.
 C. Statements to Sondeno 
The Board has stated that the interrogation of an open and 
active union supporter violates S
ection 8(a)(1) of the Act when, 
under all the circumstances, the 
interrogation reasonably tends 
to restrain, coerce, or interfere with employees™ rights guaran-

teed by the Act. 
Rossmore House, 
269 NLRB 1176 (1984), 
affd. sub nom. Hotel Restaurant Empl
oyees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985). 
While Sondeno was a union activist none of that activity in-
volved the Respondent. Anderson™s admitted interrogation of 
Sondeno was accompanied by the 
threats that it was Respon-dent™s policy not to tolerate union activity in any of their restau-

rants, the restaurant would be closed and the employees fired if 
a union represented the employees. Such threats are clearly 
coercive. Likewise, Beckner™s
 interrogation of Sondeno con-
cerning employees' union activities,
 particularly in the context 
of the earlier Anderson interrogation and threats, is also coer-
cive. I find that the two interr
ogations and Anderson™s threaten-
ing statements are violations of
 Section 8(a)(1) of the Act. 
CONCLUSIONS OF LAW 
1. The Respondent, Darden Rest
aurants, Inc., d/b/a the Olive 
Garden, is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
2. Respondent has violated Se
ction 8(a)(1) of the Act. 
3. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
THE REMEDY 
Having found that the Respondent has violated Section 
8(a)(1) of the Act, I recommend that it be required to cease and 

desist therefrom and from in an
y like or related manner inter-
fering with, restraining, or coercing its employees in the exer-
cise of the rights guaranteed by Section 7 of the Act. 
The Government seeks a notice posting at all seven of the 
Respondent™s restaurants that we
re under Koch™s supervision. 
Koch was the Respondent™s spokesman for his three state divi-

sion. The threat made by Anderson to Sondeno announced 
Respondent™s zero tolerance for union organizing as well as the 
consequence of closure of the restaurant if organizing occurred. 
The publication of this policy re
garding Koch™s division is a 
serious threat to employees rights 
protected by the Act. In light 
of the policy announcement by 
Koch that was conveyed to 
Sondeno, I shall recommend the posting of notices in all seven 
restaurants composing Koch™s division. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Darden Restaura
nts, Inc., d/b/a the Olive 
Garden, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Interrogating employees about their union activities. 
(b) Threatening employees that the Respondent will not tol-
erate union activity, and will close any restaurant and fire all 
employees where union activity occurs. 
(c) Maintaining an announced policy of closing restaurants 
where union activity occurs. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its di-
vision restaurants that were unde
r the supervision of John Koch 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8in Montana, Idaho, and Utah copies of the attached notice 
marked ﬁAppendix.ﬂ3 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 27, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 

steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 24, 1996. 
Excel Corp
., 325 NLRB 17 
(1997). (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER RECOMMENDED that the complaint is 
dismissed insofar as it alleges vi
olations of the Act not specifi-cally found. 
   